Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application, Amendments, and/or Claims
Applicant's amendment filed on 07/14/2021 has been entered. Claims 9-11 and 14-16 are pending. Claims 9-11 are currently under consideration. Claims 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. The examiner who works on your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Examiner Ruixiang Li of Art Unit 1646.

Withdrawn Objections and/or Rejections
The rejection of claims 9-11 under 35 U.S.C. 112(a) set forth in the previous office action mailed on 04/15/2021 is withdrawn in view of amended claims.

The rejection of claims 9-13 under 35 U.S.C. 103 as being unpatentable over Silver et al (WO2008124086), in view of Gajewski et al (Cancer Immunol. Immunother. 2012, 61:1343-1347) and Crozat et al (J. Exp. Med. 2010, 207:1283-1292) is withdrawn in view of Applicant’s argument.

The objection to the specification is withdrawn in view of the submitted substitute specification filed on 07/14/2021. 
Drawings
The drawings filed on 07/14/2021 are accepted by the examiner.

Claim Rejections[Symbol font/0xBE] Nonstatutory Obviousness-Type Double Patenting
(i). Basis for nonstatutory double patenting:

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

(ii). Claims 9-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 19, 21, and 22 of copending Application No. 16/475,305. The basis for the rejection is set forth in the previous office action mailed on 04/15/2021. 

(iii). Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 19, 21, and 22 of copending Application No. 16/475,305, as applied to claims 9-10 in view of Silver et al (WO2008124086). The basis for the rejection is set forth in the previous office action mailed on 04/15/2021.

Applicant argues that the claims of co-pending application 16/475,305 are directed to a CD20-targeted bispecific chimeric protein. Applicant’s argument has been fully considered but is not deemed to persuasive because the claims, in particular, claims 1,             
                α
            
        2) that comprises a mutation that reduces binding activity to its receptor as compared to wild-type IFNα2 and an targeting moiety that specifically binds to XCR1, wherein the targeting moiety includes a natural ligand for a receptor. Thus, the claims of the instant application and claims 1-11, 19, 21, and 22 of copending Application No. 16/475,305 vary in scope and are obvious over each other.  

Conclusion
No claims are allowed.

Advisory Information
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646
August 6, 2021